Citation Nr: 0933033	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  94-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's case remains on appeal from an August 1992 
rating decision that denied entitlement to service connection 
for PTSD.  The case has a long history to include two appeals 
to the United States Court of Appeals for Veterans Claims 
(Court).  Also, much of the claims folder was lost and had to 
be reconstructed based on the Record on Appeal used by the 
Court in the two appeals.  

The Board remanded the Veteran's case in June 2008.  Specific 
actions were requested of the RO, to include providing 
appropriate notice as required by the Veterans Claims 
Assistance Act (VCAA) of 2000, obtaining morning reports for 
the Veteran's unit in Vietnam for a specified period, and 
obtaining outstanding VA records and records from the Social 
Security Administration (SSA).  The RO was successful in 
obtaining the requested VA and SSA records.  However, the RO 
failed to provide the necessary VCAA notice or obtain the 
morning reports.  

The Veteran's case was originally returned from the Court in 
March 2001 because of the enactment of the VCAA in November 
2000.  One aspect of the remand of June 2008 was so that the 
Veteran could be provided with notice specific to a claim for 
service connection for PTSD.  This was set forth in the body 
of the remand but the action paragraph did not repeat this 
instruction.  Although the Veteran was sent a VCAA notice 
letter in July 2008, it was not correct.  The letter failed 
to provide notice specific to a claim for PTSD.  Accordingly, 
the case is being remanded to ensure that a correct VCAA 
letter is sent to the Veteran.

The Board also sought evidence by way of morning reports for 
the Veteran's unit for the period from May 1, 1967, to July 
1, 1967.  The reports were requested because of the Veteran's 
repeated assertions of a period of hospitalization for 
treatment of a gunshot wound he alleges occurred in combat.  
The RO wrote to the Veteran and informed him that the morning 
reports for his unit, Tan San Nhut New Air Force Base at 
Saigon, were going to be requested.  The Board notes that the 
unit identified by the RO in their letter to the Veteran is 
not the name of the Veteran's unit.  His DA Form 20 lists his 
unit as Headquarters and Headquarters Detachment (HHD), U. S. 
Army (USA) Headquarters (HQ) Area Command (COMD), U. S. Army 
of the Pacific (USARPAC), Vietnam (HHD USA HQ AREA COMD 
USARPAC) as of June 1966.  The unit is later identified as 
HHD, USAHAC, USARPAC Vietnam from October 1966.  

The RO's electronic request for records of July 14, 2008, 
used the unit name contained in the letter rather than the 
name listed on the DA Form 20.  A response was received on 
September 17, 2008, that requested a complete organizational 
name in order to conduct the search.  The Veteran's unit was 
submitted as "HHD USA HQ AREA COMD APO SF USARV."

A response to the request was received in November 2008.  
However, the response did not provide the requested morning 
reports.  Rather, a two page excerpt of a personnel roster, 
DA Form 305-3, was received.  It appears that the excerpt 
shows the Veteran as a member of the "USA HQ AREA CMD" as 
of April 23, 1967.  A duplicate copy of the Veteran's DA Form 
20 was also provided.  The accompanying cover sheet said that 
a search for morning reports for the Veteran's unit, as 
identified in the September 2008 request, resulted in the 
enclosed information.  This was said to be "all available" 
information.

The response did not say that there were no morning reports 
for the Veteran's unit.  If morning reports for the unit 
existed, such that they could be searched, it is reasonable 
to conclude his name would appear on the reports, listing his 
status.  In light of the equivocal nature of the response to 
the request for morning reports, a new search must be made.  
If the records source cannot provide the morning reports for 
any reason, that should be clearly stated.  Otherwise, the 
morning reports should be provided for review by the RO and 
inclusion in the claims folder.

The location of the Veteran's unit has never been officially 
established.  He has not provided information in that regard.  
His previous attorney representative alleged it was located 
at the Air Force Base at Tan Son Nhut.  It appears he was co-
located with the 17th Army Field Hospital given the number of 
STR entries from that facility.  A request to the appropriate 
agency to identify the location of the Veteran's unit must be 
made on remand.

Finally, while the case was in remand status, the Court 
issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), that has a direct bearing on this case.  In Clemons, 
a claim for service connection for PTSD was adjudicated by 
VA.  However, the record contained diagnoses of other 
psychiatric disorders to include anxiety disorder, not 
otherwise specified (NOS) and schizoid disorder.  VA denied 
the claim because the Veteran did not have a diagnosis of 
PTSD.  

The Court held that, although the Veteran identified PTSD as 
his claim, the claim could not be limited only to that 
diagnosis.  The Veteran's claim must be considered a claim 
for any mental disability that may reasonably be encompassed 
by factors such as the Veteran's description of the claim, 
the symptoms described, and the information submitted or 
developed in support of the claim.  Id. at 5.  

The medical evidence shows in this case that the Veteran has 
been variously diagnosed with, or evidence submitted of prior 
diagnoses of depression, NOS, and dysthymic disorder during 
the pendency of the current claim.  In light of the Court's 
holding in Clemons, the case must be remanded for an 
examination and opinion as to the possible relationship 
between any diagnosed psychiatric disorder and the Veteran's 
military service.  The Board notes that, even if a 
psychiatric disorder other than PTSD is not identified on the 
latest examination, the examiner must still provide an 
opinion as to whether any psychiatric disorder that was 
present during the pendency of the appeal can be related to 
service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2008).  Such notice must include 
notice directed to a claim for 
service connection for PTSD.  

2.  The RO should request morning 
reports for the Veteran's Vietnam 
unit from May 1, 1967, to July 1, 
1967.  The RO should make the 
request by using the unit 
identification provided in block 38 
of the Veteran's DA Form 20 for the 
period from April 18, 1967.  If the 
morning reports are not available, 
the record should state this fact.

3.  The RO should contact the 
appropriate agency to determine the 
geographical location of the 
Veteran's unit in Vietnam from June 
1966 to June 1967, identified as 
HHD USA HQ AREA COMD USARPAC, as of 
June 1966, and HHD, USAHAC, USARPAC 
Vietnam as of October 1966.  

4.  The Veteran should be afforded a 
VA psychiatric examination to 
determine whether he currently 
suffers from PTSD or any other 
psychiatric disorder that is related 
to service.  The claims folder must 
be reviewed by the examiner as part 
of the overall examination.  All 
indicated studies, tests and 
evaluations, if any, should be 
performed as deemed necessary by the 
examiner.  The examination report 
must reflect that the examiner has 
reviewed the pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify the 
stressor, or stressors, relied on in 
making the diagnosis of PTSD.  

If any psychiatric disorder other 
than PTSD is diagnosed, it should be 
indicated whether it is at least as 
likely as not (i.e., probability of 
50 percent or more) the diagnosed 
disorder is related to service.  
Even if another psychiatric disorder 
is not diagnosed at the time of the 
examination, the examiner is 
requested to provide an opinion as 
to whether a previously diagnosed 
psychiatric disorder, from May 1992 
to the present such as but not 
limited to depression, NOS, and 
dysthymic disorder, is at least as 
likely as not related to service.  
The rationale for the examiner's 
opinions should be set forth in 
detail.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
must be issued whether additional 
evidence is obtained or not in light 
of the initial provision of the VCAA 
notice.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


